DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “the heat exchanger type reactor” is indefinite since (1) the word “type” should not be used in a patent claim, (2) it is unclear what a heat exchanger type reactor is since heat exchanging between materials happen naturally anytime at anywhere a difference of temperature exist.
Also, regarding claim 1, a heat exchanger type reactor is an apparatus which should be defined by structures not by non-structural limitations as recited in claim 1.
The limitations of claims 4, 5, and 7 are also recited in claim 1. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al (CA 3007570).
Ge discloses a process of synthesis of hydrocarbon from starting reactants including hydrogen and carbon dioxide. Ge discloses that the hydrocarbon synthesis from carbon dioxide hydrogenation generally including two reaction steps: carbon dioxide reacts with hydrogen to
form carbon monoxide via RWGS reaction and then CO conversion to hydrocarbons via F-T synthesis reactionclaims 4 and 5 (the abstract; the paragraph bridging page 1 and 2).
Ge discloses that the component of the catalyst can be differently arranged, namely layers of iron-based catalyst layer and zeolite layer (page 6, the last four paragraphs).
Ge discloses how the Fe-based catalyst is prepared on pages 3 and 4.
Ge discloses how the metal-zeolites are prepared on pages 5 and 6. Further, Ge discloses cobalt one among different metals including Mo, Zn, Rh, Ru, Ga, Cr, Ni, Na, Cu, Pd, Pt, and La is a metal used to prepare metal-modified zeolites which is arranged as a layer in sequence with iron-based layer in the reactor in the Ge process (see claims 1-4 and table 7). Ge does not disclose specifically using a cobalt modified zeolite.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ge process by selecting the zeolite modified by Co since it is expected that a zeolite modified by any metal as listed above would yield similar results except the criticality can be shown by applicants.
It is expected that both endothermic reaction and exothermic reaction would happen in the Ge reactor. As a result, there would be a heat exchanging between these two reactions.
Regarding claim 6, the Ge reaction is operated at a temperature of 250 to 450°C (the abstract).
Regarding claim 7, the iron-based catalyst layer and the zeolite layer are loaded at different locations in the reactor (the last paragraph on page 6).
Regarding claim 8, The bed containing the catalyst in the Ge reactor can be considered as the desired substrate recited in the claim.
The hydrocarbon products as recited in claim 9 can be found in tables.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
The argument “In the GE reference there is only one catalyst (composite catalyst) in the reactor (reaction system) in which a reaction between carbon dioxide and hydrogen is performed by means of the composite catalyst. The composite catalyst includes Fe-catalyst as a first component and zeolites as a second component which may contains metal modification, e.g. Co. (Claim 1). In said reactor two reactions may happen for forming gasoline hydrocarbons. However, in the reaction system of GE there is only one reaction step in which the reaction between carbon dioxide/carbon monoxide and hydrogen can happen, and a next reaction step is a cracking reaction. Thus, in the reactor there is no two reaction zones with two catalysts for the reaction of carbon dioxide/carbon monoxide and hydrogen.” is not persuasive since as disclosed in the paragraph bridging page 1 and 2 of Ge, Ge discloses that the hydrocarbon synthesis from CO2 generally includes two reactions: (1) the reaction of carbon dioxide with hydrogen to from CO via RWGS reaction, and then CO conversion to hydrocarbon via F-T synthesis reaction. Nowhere in the reference Ge discloses there is a cracking reaction during the process of hydrogenation of carbon dioxide. Regarding the catalyst, Ge discloses the process are operated in two different catalyst. As shown on page 3, Ge discloses the composite catalyst is a mixture of a first component, namely, a Fe-based catalyst containing Fe3O4 and with or without oxide promoter such as zirconium oxide or vanadium oxide and a second component containing a zeolite and a metal such as Co. On page 6 of the reference, Ge discloses disclose these two components can be arranged as multilayer catalyst packing, namely iron-based catalyst layer and zeolite layer as different layers separated by an isolated layer composed of inert materials (see 3 of page 6. Therefore, the first zone and second zone of catalysts as recited in the applicants’ claimed process is not different from the ones of the Ge process.
The argument “The hydrocarbons are cracked by means of the zeolites of the composite catalyst to form gasoline fractions in the reactor. The zeolite catalyst is a cracking catalyst for cracking hydrocarbons to gasoline fractions. The object of GE is to produce gasoline fractions. In the present inventions, the combination of the first catalyst (Fe) and the second catalyst (Co) produces a composition comprising heavier hydrocarbons.” is not persuasive since as discussed above, nowhere in the reference discloses a cracking reaction. Further, the Ge process also produces hydrocarbons as the hydrocarbons produced by the claimed process (see tables of Ge; see present claim 9).
The argument “in GE the gas which is fed to the reactor (reaction system) contains carbon dioxide and hydrogen. The hydrogen is not fed separately, and therefore the hydrogen cannot transfer heat in the reactor from any exothermic reaction to any endothermic reaction.” is not persuasive since applicants also do not claim how the two streams of hydrogen and carbon dioxide are differently fed to the reactor as two separate different streams. In Ge process hydrogen and carbon dioxide are also fed to the reactor having multilayers of Fe based catalyst and Co metal modified zeolite layer. After going each layer of catalysts, hydrogen as unreacted reactant are expected to function as both reactant and heat carrier for the next layer of catalyst.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772